        Case 5:18-md-02827-EJD Document 276 Filed 02/06/19 Page 1 of 2



      COTCHETT, PITRE & MCCARTHY, LLP           KAPLAN FOX & KILSHEIMER LLP
 1    Joseph W. Cotchett (SBN 36324)            Laurence D. King (SBN 206243)
      Mark C. Molumphy (SBN 168009)             350 Sansome Street, Suite 400
 2    San Francisco Airport Office Center       San Francisco, California 94104
      840 Malcolm Road, Suite 200               Telephone: 415-772-4700
 3    Burlingame, California 94010              Facsimile: 415-772-4707
      Telephone: 650-697-6000                   lking@kaplanfox.com
 4    Facsimile: 650-697-0577
      jcotchett@cpmlegal.com                    David A. Straite (admitted pro hac vice)
 5    mmolumphy@cpmlegal.com                    850 Third Avenue
                                                New York, New York 10022
 6                                              Telephone: 212-687-1980
                                                Facsimile: 212-687-7714
 7                                              dstraite@kaplanfox.com
 8    Interim Co-Lead Class Counsel
 9

10

11                               UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13                                     SAN JOSE DIVISION
14   IN RE: APPLE INC. DEVICE                   Case No. 5:18-md-02827-EJD
     PERFORMANCE LITIGATION
15                                              CLASS ACTION
16   This Document Relates To:                  NOTICE OF WITHDRAWAL OF
                                                COUNSEL
17         ALL ACTIONS.
18                                              Hon. Edward J. Davila
19

20

21

22

23

24

25

26

27

28
                          NOTICE OF WITHDRAWAL OF COUNSEL
                                  NO. 5:18-MD-02827-EJD
                                              1
         Case 5:18-md-02827-EJD Document 276 Filed 02/06/19 Page 2 of 2




 1   TO THE CLERK, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that after February 6, 2019, Stephanie D. Biehl will no longer be
 3   an attorney at the law firm of Cotchett, Pitre & McCarthy, LLP and therefore hereby withdraws as
 4   counsel for Plaintiff Robert Gilson and as Interim Co-Lead Class Counsel. Ms. Biehl should be
 5   removed from the Court’s service list with respect to this action. All attorneys at the law firms of
 6   Cotchett, Pitre & McCarthy and Kaplan Fox & Kilsheimer LLP continue to represent Plaintiffs as
 7   reflected on the docket and should continue to receive filings in this action accordingly.
 8

 9
     Dated: February 6, 2019                       Respectfully submitted,
10                                                 COTCHETT, PITRE & McCARTHY, LLP
11
                                                   /s/ Stephanie D. Biehl
12                                                 STEPHANIE D. BIEHL
13                                                  San Francisco Airport Office Center
                                                    840 Malcolm Road, Suite 200
14                                                  Burlingame, CA 94010
15                                                  Telephone: (650) 697-6000
                                                    Facsimile: (650) 697-0577
16                                                  sbiehl@cpmlegal.com

17                                                  Interim Co-Lead Class Counsel
18

19

20

21

22

23

24

25

26

27

28
                             NOTICE OF WITHDRAWAL OF COUNSEL
                                     NO. 5:18-MD-02827-EJD
                                                 2
